DETAILED ACTION

This Office Action is in response to the Amendment filed 9/27/2022.  Claims 1-50 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 12, 31, and 37, these claims have been amended to include a limitation requiring that the beam failure is determined “subsequent to one or more data channel or control channel communications via the uplink beam”.  Applicant argues that these amended independent claims are allowable over any combination of previously cited Zhou (U.S. Patent US 10,904,940 B2) and Xia et al. (U.S. Publication US 2018/0191422 A1).  The Examiner respectfully disagrees.  
Specifically, Applicant first describes the teachings of Zhou including a base station configuring BFR PUCCH resources used by a UE for transmitting a BFR.  Applicant also notes that the previous Office Action recognizes that Zhou does not disclose an uplink beam that carries data channel communications.  As such, Applicant concludes that Zhou does not teach or suggest the amended claim limitations.  The Examiner agrees with this interpretation of Zhou, but believes that the amended limitations are still rendered obvious in view of the teachings of Xia.
Regarding Xia, Applicant notes that Xia teaches an indication that UE-initiated beam failure has occurred may be communicated over a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (See paragraph 31 of Xia) and that the signal for requesting, or otherwise triggering/initiating, a beam recovery procedure may be transmitted over one or more uplink channels, such a PUCCHs and/or PUSCHs, with PUCCHs being used to carry uplink control messages and PUSCHs being used to carry uplink control messages (See paragraph 62 of Xia).  The Examiner believes these sections of Xia render obvious the amended limitation requiring that the beam failure is determined “subsequent to one or more data channel or control channel communications via the uplink beam”.  Specifically, since the PUSCH of Xia is used to carry uplink control messages as well as uplink data, and the PUSCH of Xia is also used to transmit the signal indicating that the UE-initiated beam failure event has occurred, it would have been obvious to one of ordinary skill in the art at the time of effective filing that the PUSCH could be used to transmit both data and control before the determination and transmission of a subsequent signal indicating that the UE-initiated beam failure event has occurred.  Applicant further argues that Xia teaches that “the channel over which the uplink signal that requests, or otherwise triggers/initiates, the beam recovery event may be different than other control or data channels that are used to transmit other types of UE reports” at paragraph 66.  However, just because Xia teaches an embodiment wherein different channels may be used, does not mean that different channels are required to be used, or that the same channels may not also be used.  Therefore, it is believed that the combined teachings of Zhou and Xia render obvious the amended limitations, and the rejections of these claims based on Zhou and Xia are maintained.
Regarding independent claims 20, 26, 42, and 47, these claims have been amended to include a limitation requiring that the beam failure is determined “subsequent to one or more data channel or control channel communications via the uplink beam”.  Applicant argues that these amended independent claims are allowable over any combination of previously cited Zhou (U.S. Patent US 10,904,940 B2) and Xia et al. (U.S. Publication US 2018/0191422 A1).  The Examiner respectfully disagrees.  
Specifically, Applicant again describes the teachings of Zhou including a base station configuring BFR PUCCH resources used by a UE for transmitting a BFR.  Applicant also notes that the previous Office Action recognizes that Zhou does not disclose an uplink beam that carries data channel communications.  As such, Applicant concludes that Zhou does not teach or suggest the amended claim limitations.  The Examiner agrees with this interpretation of Zhou, but believes that the amended limitations are still rendered obvious in view of the teachings of Xia.
Regarding Xia, as discussed above Xia teaches an indication that UE-initiated beam failure has occurred may be communicated over a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (See paragraph 32 of Xia) and that the signal for requesting, or otherwise triggering/initiating, a beam recovery procedure may be transmitted over one or more uplink channels, such a PUCCHs and/or PUSCHs, with PUCCHs being used to carry uplink control messages and PUSCHs being used to carry uplink control messages (See paragraph 62 of Xia).  The Examiner believes these sections of Xia render obvious the amended limitation requiring that the beam failure is determined “subsequent to one or more data channel or control channel communications via the uplink beam”.  Specifically, since the PUSCH of Xia is used to carry uplink control messages as well as uplink data, and the PUSCH of Xia is also used to transmit the signal indicating that the UE-initiated beam failure event has occurred, it would have been obvious to one of ordinary skill in the art at the time of effective filing that the PUSCH could be used to transmit both data and control before the determination and transmission of a subsequent signal indicating that the UE-initiated beam failure event has occurred.  
Applicant further argues that Xia does not teach the claimed “determining, based at least in part on the monitoring, a beam failure of the first uplink beam, or both the first uplink beam and the first downlink beam, has occurred, wherein the beam failure of the first uplink beam or both the first uplink beam and the first downlink beam is determined at the UE based at least in part on the monitoring of the second set of reference signals”.  However, it is Zhou that is used in the rejections to teach these claim limitations, not Xia.  Specifically Zhou teaches the UE receives configuration from the base station, comprising two sets of reference signals 1930-1933 and 1940-1943, which are associated with downlink and uplink transmission beams, as shown on Fig. 19 and described 47:27-56, wherein the UE monitors all reference signals in both sets to determine beam, as described on 22:4-59.  Therefore, it is believed that the combined teachings of Zhou and Xia render obvious the amended limitations, and the rejections of these claims based on Zhou and Xia are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent US 10,904,940 B2) in view of Xia et al. (U.S. Publication US 2018/0191422 A1; as cited by the Applicant’s IDS filed 7/20/2020).
Regarding claims 1, 5, 12, 16, 31 and 37, Zhou teaches a wireless communication system (communication between a base station 120A and a wireless device (UE) 110 shown on Fig. 3 and described on 8:55-9:5), comprising:
establishing, at a user equipment (UE), a connection with an access network entity via a downlink beam for transmissions from the access network entity to the UE and an uplink beam for transmissions from the UE to the access network entity (a multi-beam connection between the base station, which is an access network entity and the UE, comprising downlink beams and uplink beams established at the UE and the base station, as described on 22:4-59 and shown on Fig 9A and 9B with in-depth description on 22:60-24:9), wherein the downlink beam carries control and data channel communications and the uplink beam carries control channel communications between the UE and the access network entity (the UE and the BS perform data communication, as described on 35:52-36:9, using DL and UL beams, as described on 22:4-27, with the downlink beam comprising both a PDCCH and PDSCH, wherein a PDCCH is used for control transmission and a PDSCH is used for data transmission, as described on 24:6-9, and the uplink beam transmitting control, i.e. a signal indicating a beam failure recover (BFR), via an uplink physical channel, i.e. a PUCCH, as described on 37:50-52 and 38:45-65);
determining that a beam failure of the downlink beam has occurred (the base station and the UE use beam management procedure to determine a beam failure, as shown on Fig. 16A and described on 36:4-56); 
transmitting a beam failure indication, via the uplink beam, that indicates the beam failure of the downlink beam (the UE measures the downlink beams quality and starts BFR procedure transmitting a BFR signal, BFRQ on the uplink channel to the base station, as described on 37:44-59, using, for example, PUCCH based BFR procedure, as described on 38:45-65); and
monitoring, responsive to the beam failure indication, for control information that is scrambled with a unique sequence associated with the UE (the base station responds to the received BFR signal by sending the DCI, comprising new downlink scheduling assignments and uplink grants for the beams formats, which is monitored by the UE, as described on 40:33-41:23, wherein the DCI is scrambled with a unique sequence, RNTI, the radio network temporary identifier associated with the UE, as described on 41:24-35).
In addition, regarding claims 12 and 37, Zhou teaches the access network entity performing the steps in the communication system, as described above, and transmitting the DCI to the UE with uplink scheduling grants, as described on 40:33-41, which are directed to selection/switching to new uplink beams according to the received downlink information, as described on 39:52-53:17.
In addition, regarding claims 31 and 37, Zhou teaches using a processor and a memory for implementation of the access network entity and the UE, as shown on Fig. 27 and described on 61:40-62:38.
Further regarding claims 1, 5, 12, 16, 31 and 37, although Zhou does teach the downlink beam carrying control channel and data channel communications and the uplink beam carrying control channel communications, Zhou et al. does not explicitly disclose its uplink beam also carrying data channel communications wherein the determining of a beam failure is subsequent to one or more data channel or control channel communications via the uplink beam.  However, Xia et al., in the field of communications, discloses a UE using uplink or downlink reference signals to detect a beam failure event and reporting the beam failure event via a PUCCH or a PUSCH of an uplink beam (See paragraph 31 of Xia et al.).  Xia et al. also discloses its PUCCH may be used to carry uplink control messages and its PUSCH may be used to carry uplink control messages as well as uplink data (See paragraph 62 of Xia et al.).  Carrying uplink data communications has the advantage of allowing for two way data communications in both directions between a UE and base station.  Thus, it is believed that it would have been obvious to one of ordinary skill in the art at the time of effective filing, based on these teachings of Xia et al., to combine using channels of an uplink beam to carry uplink data in addition to uplink control messages, wherein it is also obvious that such uplink control and data could be transmitted before determination of a beam failure, within the system and method of Zhou, with the motivation being to allow for two way data communications in both directions between a UE and base station.  

Regarding claims 2 and 13, Zhou teaches using decoupled downlink and uplink beams, using different parameters, disclosed as beams which are not sharing the same beamforming parameters, as described on 45:20-55, using different beams for the transmit and receive antennas with different beam width and other physical parameters, as described on 45:56-46:21.

Regarding claims 3, 14, 32 and 38, Zhou teaches using a unique sequence, RNTI, the radio network temporary identifier, associated with the UE, as described on 41:24-35 and/or 20:41-58.

Regarding claims 4, 15, 33 and 39, Zhou teaches transmitting scheduling request (SR) to the via the uplink beam using PUCCH, comprising the bits to indicate BFR, shown as step 1704 on Fig. 17 and described on 42:6-22, and in depth on 42:56-43:47. 

Regarding claim 6, 17, 18, 34, 40 and 41, Zhou teaches the UE receiving the configuration, comprising two sets of reference signals 1930-1933 and 1940-1943, which are associated with downlink and uplink transmission beams, as shown on Fig. 19 and described 47:27-56, wherein the base station monitors reference signals of both sets, as described on 48:50-49:59, and determining that the signals of the downlink reference set are below a threshold value, as described on 46:48-47:5. 
In addition, regarding claim 41, Zhou teaches the UE to monitor all reference signals in both sets, as described on 22:4-59.

Regarding claim 7, Zhou teaches the UE monitoring the control information for a predetermined time after sending BFR, described as monitoring PDCCH for DCI information during the response window, after sending the BFR to the base station, as described on 42:6-56. 

Regarding claim 8, Zhou teaches the base station transmitting DCI command, which comprises plural parameters associated with the downlink beams, as described on 21:30-22:28, comprising new/selected parameters, according to the quality measurement and associated with uplink beams, as described on 22:50-23:32, to resolve the beam failure event, as shown on Fig 16A, which requires change/switching to the beams with new parameters. 

Regarding claim 9, Zhou teaches the UE using a response window to indicate a successful BFR transmission to the base station, and on the expiration of the window, to determine the absence of the DCI from the base station and the transmission failure, as described on 42:10-39, and retransmit the BFR using a counter, as described on 42:40-56. 

Regarding claims 10 and 19, Zhou teaches transmitting BFR in a scheduling request (SR) to the base station based on the sweeping operation of the base station, wherein the time divided beams are monitored, as shown on Fig. 19 and described on 50:47-51:23, wherein the PUCCH resources are identified in the time domain, as described on 48:4-53, and according to the BFR procedure the candidate beam, produced by the beam sweeping is activated by an inherent command, as described on 51:24-43.

Regarding claims 11 and 36, Zhou teaches the UE to monitor the coresets received from the base station to detect the transmitted DCI, as described on 41:36-48, wherein the DCI command comprises the switching parameters and instructions for the new uplink and downlink beams, as described on 42:5-31, monitoring for the next coreset, repeat the action, after the changing/switching to the new parameters, if the change was not successful, as shown on Fig. 17 and described on 42:25-56.

Regarding claim 35, Zhou teaches the UE monitoring the control information for a predetermined time after sending BFR, described as monitoring PDCCH for DCI information during the response window, after sending the BFR to the base station, as described on 42:6-56, wherein the DCI comprises new downlink and uplink beams for the UE switching, by the inherent command, as described on 20:59-21:50. 

Regarding claims 20, 26, 42 and 47,  Zhou teaches a wireless communication system (communication between a base station 120A and a wireless device (UE) 110 shown on Fig. 3 and described on 8:55-9:5), comprising:
establishing, at a user equipment (UE), a connection with an access network entity via a first downlink beam for transmissions from the access network entity to the UE and a first uplink beam for transmissions from the UE to the access network entity (a multi-beam connection between the base station and the UE, comprising downlink beams and uplink beams established at the UE and the base station, as described on 22:4-59 and shown on Fig 9A and 9B), wherein the first downlink beam and the first uplink beam are decoupled beams that use different beamforming parameters (downlink and uplink beams, are using different parameters, disclosed as beams, which are not sharing the same beamforming parameters, as described on 45:20-55, using different beams for the transmit and receive antennas with different beam width and other physical parameters, as described on 45:56-46:21), and wherein the first downlink beam carries control and data channel communications and the uplink beam carries control channel communications between the UE and the BS (the UE and the BS perform data communication, as described on 35:52-36:9, using DL and UL beams, as described on 22:4-27, with the downlink beam comprising both a PDCCH and PDSCH, wherein a PDCCH is used for control transmission and a PDSCH is used for data transmission, as described on 24:6-9, and the uplink beam transmitting control, i.e. a signal indicating a beam failure recover (BFR), via an uplink physical channel, i.e. a PUCCH, as described on 37:50-52 and 38:45-65);
monitoring a first set of reference signals transmitted by the access network entity via a first set of beams associated with the first downlink beam, and a second set of reference signals transmitted by the access network entity via at least a second beam that corresponds to the first uplink beam (the UE receives configuration from the base station, comprising two sets of reference signals 1930-1933 and 1940-1943, which are associated with downlink and uplink transmission beams, as shown on Fig. 19 and described 47:27-56, wherein the UE monitors all reference signals in both sets, as described on 22:4-59);
determining, based at least in part on the monitoring, a beam failure of the first uplink beam, or both the first uplink beam and the first downlink beam, has occurred (determining that the signals of the downlink reference set are below a threshold value, as described on 46:48-47:5), wherein the beam failure of the first uplink beam or both the first uplink beam and the first downlink beam is determined at the UE based at least in part on the monitoring of the second set of reference signals (the UE monitors a preconfigured candidate second RS beam associated with the first RS failed beam to provide the base station with the corresponding information, as shown on Fig. 23 and 24, described on 55:1-57:10); and 
transmitting a beam failure indication to the access network entity that indicates the beam failure of the first uplink beam or both the first uplink beam and the first downlink beam (the UE transmits the beam failure indication to the base station after identifying a beam or beams failure, as shown on Fig. 17 and described on 41:56-42:18, also using beam management report, as described on 36:20-26).
In addition, regarding claims 26 and 47, Zhou teaches the access network entity performing the steps in the communication system, as described above, and transmitting the DCI to the UE with uplink scheduling grants, as described on 40:33-41, which are directed to selection/switching to new uplink beams according to the received downlink information, as described on 39:52-53:17.
In addition, regarding claims 42 and 47, Zhou teaches using a processor and a memory for implementation of the access network entity and the UE, as shown on Fig. 27 and described on 61:40-62:38.
Further regarding claims 20, 26, 42 and 47, although Zhou does teach the downlink beam carrying control channel and data channel communications and the uplink beam carrying control channel communications, Zhou et al. does not explicitly disclose its uplink beam also carrying data channel communications, wherein the determining of a beam failure is subsequent to one or more data channel or control channel communications via the first uplink beam.  However, Xia et al., in the field of communications, discloses a UE using uplink or downlink reference signals to detect a beam failure event and reporting the beam failure event via a PUCCH or a PUSCH of an uplink beam (See paragraph 31 of Xia et al.).  Xia et al. also discloses its PUCCH may be used to carry uplink control messages and its PUSCH may be used to carry uplink control messages as well as uplink data (See paragraph 62 of Xia et al.).  Carrying uplink data communications has the advantage of allowing for two way data communications in both directions between a UE and base station.  Thus, it is believed that it would have been obvious to one of ordinary skill in the art at the time of effective filing, based on these teachings of Xia et al., to combine using channels of an uplink beam to carry uplink data in addition to uplink control messages, wherein it is also obvious that such uplink control and data could be transmitted before determination of a beam failure, within the system and method of Zhou, with the motivation being to allow for two way data communications in both directions between a UE and base station.  

Regarding claims 21, 27, 43 and 48, Zhou teaches the UE to monitor the predetermines spaces, described as coresets or time windows for the base station response, the DCI with the new configuration parameters, as described on 41:36-42:35, wherein the DCI comprises the updated beams parameters for activation, as described on 21:30-22:59.

Regarding claims 22 and 44, Zhou teaches the UE receiving the DCI with the parameters corresponding to the BFR, comprising modulation and coding scheme (MCS), as described on 21:4-67. 

Regarding claims 23-25, 45 and 46, Zhou teaches the UE to monitor the PDCCH for the candidate/second uplink beams information, in response to the BFR, which is used for  transmitting uplink data for the BFR, as described on 37:29-38:44, wherein the downlink message is transmitted using MAC-CE, as described on 37:29-37 or 46:48-47:26.

Regarding claims 28 and 49, Zhou teaches BFR procedure, comprising the delivery of the candidate uplink beams with the corresponding indexes to the UE by the base station, wherein the UE selects one of the candidates/the second uplink beams from the provided set of the uplink beams, as shown on Fig. 19 and described on 39:40-40:33.

Regarding claims 29 and 50, Zhou teaches the base station transmitting the response message to the UE through PDCCH using MAC-CE, as described on 37:29-37 or 46:48-47:26.

Regarding claim 30, Zhou teaches the base station to indicate using the uplink candidate beam transmitted in the PUCCH by the UE with HARQ-ACK, as described by 51-24-62.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461